     Case 4:15-cr-00654 Document 182 Filed on 08/12/20 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                         SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                      §
                                              §
v.                                            §           CRIMINAL ACTION H-15-654
                                              §
(1) ROBERT ENRIQUE RINCON-FERNANDEZ           §
(2) ABRAHAM JOSE SHIERA-BASTIDAS              §

                                           Order

      The sentencing of the defendants are reset as follows:

      1.     The presentence investigation report will be available to the defendants by
             January 22, 2021.

      2.     Counsel must object in writing to the facts used and application of the
             guidelines or a statement that there is no objection by February 5, 2021.

      3.     The probation officer must submit to the Judge the final presentence reports
             with an addendum addressing contested issues by February 19, 2021.

      4.     All motions, sentencing memorandums and letters of support shall be
             filed no later than NOON the Monday prior to sentencing to be
             considered.

      5.     The sentencing will be held on February 24, 2021 at 10:00 a.m.


      Signed at Houston, Texas on August 12, 2020.




                                                          Gray H. Miller
                                                  Senior United States District Judge
